DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0072073 to Makuta, (hereinafter “Makuta”)  in combination with JP 08-157758 to KAO Corp., (hereinafter “Kao”).
Makuta discloses an ink jet composition containing resin particles.  See the entire document, illustrative examples, claims.  Specifically, describing the Second ink compositions, Makita discloses that the particles can be urethanic resin particles. [0166], [0270 et seq].  Polycarbonate structure of the urethane resins is disclosed in [0276-77].   Functional groups bearing urethane resins are further disclosed in [0280-283].
The second compositions contains a pigment (coloring agent) in the amounts preferably smaller than 0.1 % thus anticipating the claimed range of less than 0.1 % obvious. [0259].
The ink composition contains a lubricant, such as various waxes  (including ,for example, polyethylene wax), [0334 et seq], which waxes inherently exhibit a melting point of 200 0C or less.
The Makuta reference further discloses a process comprising a step of discharging of the ink compositions of its invention by an ink jet process to a treated object.  See illustrative examples, claims, the entire document.
Makuta does not disclose adding a flameproofing agent to the inks of its invention. 
Kao discloses that addition of brominated compounds such as tetrabromobisphenol A, decabromodiphenyl oxide, hexabromocyclodecane, etc., to a water based jet inks similar to the jet inks disclosed by Makuta improves ejection stability of the inks.  See the entire document, [0010-11], illustrative examples.
While not using the above discussed compounds for flameproofing of the inks, the brominated compounds disclosed by Kao are identical to the flame retardant compounds disclosed in the instant application and, therefore, adding such compounds to inks disclosed by Makuta is expected to inherently act as such, especially since the brominated compounds are used in the water based inks in the amounts corresponding to the amounts disclosed in illustrative examples of the instant application.
The burden is shifted to the applicants to provide factual evidence to the contrary. 
Makuta does not address the Young’s modulus of the dry films formed from the second ink jet composition.  However, since the ink compositions disclosed by Makuta as modified by Kao are substantially similar to the ink cpompositions disclosed and claimed in the instant application, it is reasonable believed that the dry film of the ink jet composition disclosed by Makuta as modified by Kao would expected to exhibit the Young's modulus corresponding to the claimed. The burden is shifted to the applicants to provide factual evidence to the contrary.
The invention as claimed, thus, would have been obvious from the combined teachings of the cited references and adding brominated compounds of Kao to inks of Makuta would have been obvious to obtain inks with the improved properties consistent with the disclosures of Kao.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makutain in  combination Kao and further in combination of US PGPub 2001/0043243 to Tachihara et al., (hereinafter “Tachihara”) or in combination with or applicants ow disclosure.
The disclosures of Makuta and Kao are discussed above.
The references do not specifically address the ink discharge parameters, thus implying that any known and conventional parameters may be used for the ink jet printing process.
Ink jet printing process is well known in the art and parameters of the process (such as drop size, velocity, etc.,) is known to be varied over vide ranges depending on the end product, discharging heads used, apparatus construction etc.
See, for example, background of Tachihara discussing variations in printing parameters, including droplet size of that correspond to the claimed. 
Further, the instant application discloses that the process and the discharge step is done on a commercially available equipment capable of operating at different conditions, (including claimed) and designed to operate at the claimed conditions.
Therefore, performing the process disclosed by Makuta at the claimed conditions would have been a mere routine adjustment of parameters in a well known process to a desired production level and the product obtained in the absence of showing of unexpected results obtained due to employing specifically claimed parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ